Citation Nr: 1716072	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-36 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for neurological involvement of the right upper extremity.

4. Entitlement to an initial rating in excess of 20 percent for neurological involvement of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to September 1991. 

The issues on appeal as to knee disabilities come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). A subsequent September 2010 rating decision granted a corrective, increased 10 percent rating for the right knee disability. These issues were remanded for additional development in February 2013, January 2014, June 2014, and September 2016.

Regarding the issues on appeal as to neurological disabilities of the upper extremities, a September 2011 rating decision of the Winston-Salem, North Carolina, RO granted service connection and assigned initial 10 percent ratings for neurological involvement of the right upper extremity and neurological involvement of the left upper extremity.  Following the Veteran's timely Notice of Disagreement with the assigned initial ratings, in a March 2012 Statement of the Case (SOC), the RO granted an increase to 20 percent for the Veteran's service-connected neurological involvement of the left upper extremity and maintained a 10 percent disability rating for the Veteran's service-connected neurological involvement of the right upper extremity.  In June 2012, the Veteran submitted a statement that he was entitled to increased disability ratings for his service-connected neurological involvement of both the left and right upper extremities.  This statement is similar to the September 2010 statement that the AOJ accepted as the Veteran's in lieu of VA Form 9 for the knee increased rating claims. Therefore, the Board will find that the June 2012 statement is an in lieu of VA Form 9 conferring jurisdiction onto the Board over these increased initial ratings claims. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to increased initial disability ratings for neurological involvement of the left and right upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's chondromalacia of the right knee is manifested by painful limitation of motion. 

2. The Veteran's osteoarthritis and chondromalacia of the left knee are manifested by painful limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for chondromalacia of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5260 (2016).

2. The criteria for an increased rating in excess of 10 percent for chondromalacia of the right knee have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in June 2009 and March 2013.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained, despite being provided multiple opportunities to do so.

The Veteran was afforded VA examinations in October 2009 and September 2014. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board remanded these claims in January 2014 and September 2016 to have the AOJ schedule the Veteran for a VA medical examination to determine the current level of severity of the Veteran's service-connected bilateral knee disorders. The RO scheduled the Veteran for multiple VA medical examinations; however, the Veteran did not attend the scheduled examinations. Pursuant to 38 C.F.R. § 3.655, the Board will consider the Veteran's claims on the evidence currently of record. 

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The DCs relevant to knee disabilities are 5003, 5010, and 5257-5261. 

DC 5003 provides ratings for degenerative arthritis. Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Under DC 5257, an increased 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just. 38 C.F.R. § 4.6.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available under that code.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent disability evaluation is warranted for limitation of flexion to 15 degrees. 

Under DC 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees and a 10 percent disability rating is warranted for extension limited to 10 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

Relevant Facts

The Veteran's service-connected chondromalacia of the left and right knees have each been assigned a 10 percent disability rating under DCs 5299-5260 since May 14, 2009. The Veteran asserts that his disabilities are entitled to higher ratings. Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. DC 5299 refers to an unlisted disability of the lower extremities.

The Veteran's private treatment records from Lakewood Pediatrics and Family Medicine show that he complained in July 2005 of some knee pains on and off. 

The Veteran was afforded a VA medical examination in October 2009. The Veteran was diagnosed with chondromalacia of the left and right knees. For both knees, he reported pain but no hospitalizations or surgeries. He did not report any flare-ups, stiffness, giving way, instability, locking, swelling, warmth, or redness. There was no time off work due to the Veteran's knees. The Veteran's knees limited his sitting because his knees get stiff. There were no effects on the activities of daily living. However, the Veteran's chores, sports, and exercise were limited. He was able to walk for fifteen minutes, sit for sixty minutes, and stand for fifteen minutes. There was anterior tenderness for both knees. There was no ankylosis, evidence of abnormal weight bearing, or instability. The Veteran treated his condition with Aleve. The Veteran's right knee ranges of motion, both active and passive, were flexion to 130 degrees with no pain and extension to 0 degrees with no pain. The Veteran's left knee ranges of motion, both active and passive, were flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with no pain. With repetition there was no additional loss of motion secondary to pain, weakness, or lack of endurance. The examiner opined that there were significant effects on the Veteran's usual occupation. 

The Veteran's private treatment records from Dr. J.B.W. show that he had a left knee arthroscopy in July 2010. Specifically, he had a left knee scope with debridement of a small lateral knee meniscal tear with chrondroplasty of both his medial femoral condyle, where he had 20 x 25 grade III medial femoral chrondral defect and diffuse grade II - III changes of his trochlear groove. The Veteran had previously had cortisone shots in his left knee in May 2010. The Veteran's left knee range of motion was to 110 degrees flexion and 10 degrees extension in May 2010. There was no instability. The Veteran's left knee had diffuse medial femoral condyle tenderness. There was some positive patellar compression test for each knee. There was no significant medical or lateral joint tenderness in the right knee. 

The Veteran was afforded a VA medical examination in September 2014. The Veteran was diagnosed with chondromalacia of the left and right knees and left knee osteoarthritis. He reported constant achy, non-radiating pain in the left knee that was a 6-7/10 in severity. He said that it was better with ibuprofen. He reported swelling occurring with activity about once a week. He stated that his pain is worse if he tried to work in the yard. He reported that going downstairs was terrible. He could stand about 30 minutes and then had to take weight off of it. He could not tolerate running. He reported surgery to his left knee in July 2010. The Veteran reported that his right knee was achy with non-radiating pain that was a 3-4/10 in severity. He stated that his right knee did not swell. Walking the stairs was also limited by his right knee. He reported that while sitting, he stretched/extended his knees out to help with the pain. He reported not having any flare-ups. There was no ankylosis or evidence of abnormal weight bearing. The Veteran's right knee ranges of motion were flexion to 130 degrees with pain at the end of the range of motion and extension to 0 degrees with no pain. The Veteran's left knee ranges of motion were flexion to 125 degrees with pain at 110 degrees and extension to 0 degrees with no pain. With repetition there was no additional loss of motion secondary to pain, weakness, or lack of endurance. There was less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting. There was tenderness or pain to palpation for joint line or soft tissue of both knees. The Veteran had normal muscle strength and no instability or patellar subluxation / dislocation. The Veteran regularly used a left knee brace two times a week for pain and swelling. There was degenerative arthritis of the left knee. The examiner opined that the Veteran's conditions did not impact his ability to work. The examiner also opined that pain, weakness, and fatigability significantly limited the Veteran's functional ability when the knee is used repeatedly over a period of time. It was moderate for both knees in all planes of motion. The exact degrees of limitation could not be determined due to limitations of the Veteran's history and the fact that the Veteran had no additional loss of motion on examination. The examiner opined that the Veteran's left knee osteoarthritis was a progression of his service-connected chondromalacia of the left knee. 

While the Veteran's VA medical examinations do not contain all of the testing required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board specifically remanded the claims for this testing in September 2016. The AOJ scheduled the Veteran for these examinations in October 2016, but the Veteran did not attend. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board will proceed to adjudicate the claims without the required testing. 

The Board notes that the Veteran's left knee range of motion was limited to 10 degrees extension in May 2010.  Therefore, resolving all reasonable doubt in favor of the Veteran, a separate 10 percent rating is warranted for left knee limitation of extension under Diagnostic Code 5261.  A higher 20 percent rating for limitation of extension is not warranted because the evidence does not show that the Veteran was limited to 15 degrees extension in the left knee at any time during the appeal period.  The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (201) and DeLuca v. Brown, 8 Vet. App. 202. Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had functional impairment caused by less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, but he did not have additional loss of motion. Thus, even considering the objectively confirmed findings, as well as the Veteran's complaints, the evidence does not show that the left knee is limited in motion to 15 degrees extension, i.e., the requirement for a 20 percent rating under Diagnostic Code 5261, and thus a separate rating higher than 10 percent for limitation of extension of the left knee is not warranted.     

As is shown by the Veteran's VA medical examinations and private treatment records, the Veteran's bilateral knee disabilities do not warrant increased disability ratings under the other applicable diagnostic codes. He has arthritis of the left knee but no traumatic arthritis of either knee. He does not have any subluxation, instability, or dislocation. There hasn't been any removal of cartilage. Even when considering the factors in DeLuca v. Brown, 8 Vet. App. 202, the Veteran's extension is normal in the right knee, and his flexion is not limited to 30 degrees bilaterally. Therefore, he cannot be awarded higher disability ratings other than what has been granted above for the left knee disability. The benefit of the doubt rule has been considered in the Board's analysis. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate 10 percent rating, but no higher, for limitation of extension of the left knee is granted.  

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is denied.



REMAND

Unfortunately, a remand is required in this case for the issues of entitlement to increased ratings for neurological involvement of the left and right upper extremities. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran has not had a VA medical examination to evaluate the current severity of his neurological involvement of the left and right upper extremities. The Board finds that a VA medical examination will assist in the development of these claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected neurological involvement of the left and right upper extremities. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. The purpose of the examination is to determine the current severity of the Veteran's neurological involvement of the left and right upper extremities and their impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's neurological involvement of the left and right upper extremities. Any necessary tests must be performed. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


